Citation Nr: 1647933	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  10-37 236	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder claimed to be the result of military sexual trauma, including posttraumatic stress disorder (PTSD), bipolar affective disorder (BPAD), depression, anxiety, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and her partner


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to November 1974.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2011, in support of her claim, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) that is no longer at the Board.  Consequently, in February 2012, the Veteran was offered another hearing before a different VLJ that would ultimately decide this appeal.  The Veteran accepted and in November 2013 testified at a videoconference hearing before the undersigned.  Transcripts of both hearings are of record.

In April 2014, the Board REMANDED this claim for further development - including especially obtaining all VA mental health treatment records dated since June 2011, particularly those being maintained by the local Southern Arizona VA Health Care System in Tucson.  If additional records were obtained, the Appeals Management Center (AMC), which is now referred to as the Appeals Management Office (AMO), was consider obtaining supplemental comment to the December 2013 Disability Benefits Questionnaire (DBQ) (if , as an example, these records were not considered in that prior mental status evaluation).

Regrettably, still further development of this claim is required, so the Board is again REMANDING it to the Agency of Original Jurisdiction (AOJ).



REMAND

The only VA examination reports in the record are dated in February and July 2010.  The former report contains no meaningful etiological opinion and the July 2010 report indicates the Veteran did not meet the diagnostic criteria for PTSD and that her diagnosed bipolar disorder was unrelated to her service, to include military sexual trauma (MST), because any effect from such trauma would be unlikely to still be present over 30 years postservice.  However, other evidence of record from even before those 2010 VA examination reports noted other diagnoses (such as depression, anxiety, mood disorder, and possible personality disorders) that were not addressed in those examination reports.  Moreover, treatment records prior to the 2010 VA examination also specifically indicate the Veteran had PTSD resulting from MST.  There also is a June 2009 notation that she was treated for "Depression, MST" that indicates other non-PTSD psychiatric disabilities also may be related to her MST.  Since the 2010 VA examinations, the Veteran's records continue to note a number of diagnoses, including PTSD (which continues to consistently be related to MST), bipolar disorder, mood disorder, depression, anxiety, and schizoaffective disorder.  But while the Veteran did submit a December 2013 DBQ completed by her VA psychiatrist, it does not include any etiological findings, and the notations in her VA records relating her PTSD to MST are not accompanied by any rationale explaining the basis of this correlation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In this 
Neives-Rodriguez decision, the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.


Consequently, the Board finds that the prior February and July 2010 VA examination reports are inadequate for rating purposes and, resultantly, that more comment is needed to assist in deciding this appeal.  See 38 C.F.R. § 4.2 (2015) (indicating it is incumbent on the rating Board in this circumstance to return the report as inadequate for evaluation purposes).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided.).

Accordingly, this claim is again REMANDED for the following still further development and consideration:

1.  Arrange for the Veteran to be examined by a licensed psychiatrist or psychologist for needed comment concerning the nature and etiology of her mental illness, irrespective of particular or specific diagnosis (so regardless of whether PTSD, bipolar disorder, depression, anxiety, mood disorder and/or schizoaffective disorder).  She has at one time or another received these several diagnoses, so all diagnoses during this directed evaluation on remand must specifically acknowledge these prior diagnoses or, if determined inappropriate, provide discussion of why they should not have been made.


For all diagnoses, the examiner must then indicate the likelihood (very likely, as likely as not, or unlikely) they originated during the Veteran's service from April to November 1974, or, if a psychosis, manifested to a degree of at least 10-percent disabling within a year after the conclusion of her service, so by November 1975; or are otherwise related or attributable to her service - including especially to her alleged MST.

It is essential the examiner provide explanatory rationale for all conclusions, regardless of whether favorable or unfavorable to the claim, preferably citing to supporting factual data or evidence and accepted medical literature or principles, as appropriate.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, or is not granted to the Veteran's satisfaction, send her another Supplemental Statement of the Case (SSOC) and give her and her representative time to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

